DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the calling cone, archery range including a plurality of bales, archery bow, and arrows recited in claim 1, lines 4-8, must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Specification
The disclosure is objected to because of the following informalities:
In para. 0004, 0008, and 0016, it appears to the examiner that each instance of “bogey dot” may be a typographical error intended to read --birdie dot--, since the term “birdie dot” is used elsewhere to describe the dot (204) labeled ‘B’ in the drawings, and the term “birdie” is conventionally used in golf parlance to denote a score value of one less than par (see Applicant’s specification, para. 0018).
In para. 0017, second to last line, “gold” should read --golf--.
Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.75(f) which requires that claims be numbered consecutively. The claim following claim 10 has been misnumbered as claim 12 (skipping claim 11). 
Misnumbered claims 12-20 have been renumbered as claims 11-19, respectively.
Claims 1, 15, and 19 are objected to because of the following informalities:  
In claim 1, it appears to the examiner that “bogey dot” in claim 1, lines 2-3 and 5, may be a typographical error intended to read --birdie dot--, consistent with claim 15, line 3 
In claim 15 (misnumbered claim 16), lines 5 and 6, each instance of “will be score” should read --will score--.
In claim 19 (misnumbered claim 20), line 4, “the target include” should read --the target includes--; and in lines 12 and 13, each instance of “will be score” should read --will score--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “a calling cone wherein the calling cone further includes three sides” in lines 4-5 renders the claim indefinite, because it is unclear in view of Applicant’s disclosure what structure would be encompassed by this limitation. The examiner notes that the calling cone is not shown in the drawings, and “calling cone” is not a term of art. It is unclear whether the term “cone” requires a physical structure, and if so, if the physical structure requires a true geometric cone shape or more broadly encompasses other shapes. The specification states (para. 0022) that the calling cone may be rolled like a die, which suggests that the calling cone might have a shape other than conical, and that the calling cone 
Claim 10 recites a method of playing the game of claim 1 but does not clearly point out the steps that make up the method. The limiting effect of the “wherein” clauses of claim 10 and its dependent claims are unclear because no manipulative steps are positively recited. The steps that make up the method should be clearly and positively specified. In addition, it is unclear whether “a selected scoring dot” in line 3 refers to a dot selected from the par dot, the bogey (or birdie) dot, and the eagle dot. 
Claim 11 (misnumbered claim 12) recites the limitation “the default scoring dot” in line 1. There is insufficient antecedent basis for this limitation in the claims. In addition, the limiting effect of the clause “wherein the default scoring dot is the par dot” is unclear, because no method step is associated with the default scoring dot. 
Claim 13 (misnumbered claim 14) recites the limitation “the score” in line 2. There is insufficient antecedent basis for this limitation in the claims. Additionally, the limiting effect of the clause “the score is based on a last position of the calling cone” is unclear, because no method step is associated with the score (e.g., achieving a score or calculating a score).
Regarding claim 14 (misnumbered claim 15), the limiting effect of the clause “wherein the archer wins the archery game if their score is the lowest after at least one round” is unclear, because, as noted above, the claims do not recite any method steps for scoring. Additionally, the limitation “wherein the archer shoots one arrow during each round” is unclear, because claim 10 describes archers shooting one arrow per target during a turn, which would appear to 
Regarding claim 15 (misnumbered claim 16), the limiting effect of the clause “wherein scoring calculation includes …” is unclear, because the claims do not recite any method steps for scoring (e.g., calculating a score). Additionally, the limitation “a birdie dot hit will score -1 and a miss on the birdie dot will score +2” is unclear, because a birdie dot has not been previously recited in the claims. As noted above in the claim objections, claim 1 recites “a bogey dot” rather than a birdie dot; it appears to the examiner that “a bogey dot” in claim 1 should read --a birdie dot--.
Regarding claim 16 (misnumbered claim 17), the limiting effect of the clauses “wherein a shoot off comprises …” and “wherein a tie breaker comprises …” is unclear, because the claims do not positively recite  method steps of conducting a shoot off or a tie breaker. It is unclear whether the method requires conducting a shoot off or a tie breaker.
Regarding claim 19 (misnumbered claim 20), the limitation “a birdie dot hit will score -1 and a miss on the birdie dot will score +2” in line 10 is unclear, because a birdie dot is not described as part of the target. In claim 20, line 5, the target is said to include “a bogey dot” rather than a birdie dot. For the purpose of examination, “a bogey dot” in line 5 will be interpreted to mean --a birdie dot--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6, 8-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NFAA® Archery and Bowhunter Range Guidelines (non-patent literature; hereinafter NFAA) in view of Morrell (“Golf Game Target Face”; hereinafter Morrell), Wurster (US Patent Pub. 2018/0021669, hereinafter Wurster), and Herte (German Patent No. DE 816,809 C; hereinafter Herte).
Regarding claim 1, NFAA discloses an archery game (see NFAA document, Section I.A Field Archery, “a roving archery game”) comprising: a plurality of targets (“successive targets are shot at varying distances”), wherein the targets include an out of bounds ring (Section I.A.1.b., “outer ring”) and three scoring regions (center black rings, middle white rings, and inner outside black ring, Section I.A.1.b.); and an archery range (Section II.B. Field Archery Range) including a plurality of at least 30-inch bales (Section III.A. Outdoor Target Butt and Backstop Construction, Field Archery; see table with “Minimum Butt Dimensions”, the butts being compressed bales of excelsior as described below the table). The game of NFAA is clearly understood to include at least one archery bow and a plurality of arrows for each archer (since archery is, by definition, “shooting with a bow and arrow”; American Heritage® Dictionary of the English Language, Fifth Edition).
NFAA does not teach the three scoring regions being a par dot, a bogey/birdie dot, and an eagle dot, and NFAA lacks a calling cone.
With respect to the scoring regions, Morrell teaches an archery target (see image below) for an archery game that simulates golf scoring, including a par dot (labeled “PAR”), a 

    PNG
    media_image1.png
    332
    632
    media_image1.png
    Greyscale

With respect to the calling cone, in the art of dart games, Wurster teaches that it is advantageous to include a random selection device with a plurality of sides (die 104, Fig. 1) each corresponding to a location on a target (para. 0025, each image 106 on die 104 “instructing a player to throw set of darts 114 at specific locations upon dart board 116”), to enhance the entertainment value of the game by facilitating random selection of an intended target location (para. 0007, 0009). Although the device of Wurster has six sides rather than three as claimed, Herte teaches a three-sided random selection device (Figs. 1-5, as an 
	Regarding claim 2, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although NFAA does not teach that the field archery targets discussed above are three-dimensional, NFAA further teaches (Section I.D., “Bowhunter Rounds”) that it is known to substitute a three-dimensional target for a two-dimensional target (Section I.D.1., “3-D animal targets”; as compared to paper, i.e., 2-D targets, Section I.D.2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the game of NFAA by making the targets three dimensional rather than two dimensional, in order to add interest to the game.
claim 3, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. NFAA further teaches the plurality of targets are two-dimensional (Section I.A.1.b.).
	Regarding claim 4, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. NFAA further teaches the out of bounds ring has a diameter of 20 cm, 35 cm, 50 cm, or 65 cm (Section 1.A.1.b., “Four target sizes shall be used. The outer ring diameter shall be 65 cm, 50 cm, 35 cm, and 20 cm”).
	Regarding claim 5, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although NFAA does not explicitly teach that the field archery range discussed above is indoors, NFAA further teaches that it is known to locate an archery range indoors (Section VI, “Summary of Indoor Archery Games”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the game of NFAA discussed above by locating the archery range indoors, so that the game can be played during inclement weather.
	Regarding claim 6, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. NFAA further teaches the archery range is outdoors (see Section I heading, “Summary of Outdoor Archery Games”).
	Regarding claim 8, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although NFAA is silent with respect to the type of archery bow, the examiner takes Official Notice that recurve bows, reflex bows, self bows, longbows, flatbows, composite bows, takedown bows, compound bows, and crossbows are all well-known prior art archery bows. It would have been obvious to one of ordinary skill in the art 
Regarding claim 9, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. The limitation “the archery range is mobile” is interpreted in view of Applicant’s disclosure (see para. 0005, last sentence) to mean that the archery range is capable of being transported. The archery range of NFAA, which, like Applicant’s claimed archery range, comprises a plurality of at least 30 inch bales as discussed above, is understood to be inherently capable of being transported (e.g., by loading the bales on to a truck) and therefore mobile as claimed.
Regarding claim 10, the modified NFAA teaches the archery game as set forth above for claim 1. NFAA further teaches a method of playing the game wherein during a turn archers shoot at least one arrow per target (Section I.A.1.a., “four shots each at 14 different targets”). Wurster further teaches, prior to taking a shot, positioning the random selection device (die 104, Fig. 1) according to a selected scoring area they intend to shoot (by throwing the die 104, the outcome of the throw determining the selected scoring area intended to be shot, para. 0009; compare to Applicant’s disclosure at para. 0022). Therefore, when modifying NFAA in view of Wurster and Herte as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to also modify the method of NFAA by positioning the random selection device/calling cone according to a selected scoring dot intended to be shot, as taught by Wurster, in order to enhance the entertainment value of the game by randomly selecting the intended scoring dot. Although NFAA teaches that the field archery game is played by shooting four arrows per target rather than one arrow per target as claimed, NFAA further teaches that 
	Regarding claim 11 (misnumbered claim 12), the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 10. The examiner notes that the limitation “wherein the default scoring dot is the par dot if the archer fails to select a scoring dot with the calling cone or fails to verbally select the dot they intend to shoot” is a contingent limitation. See MPEP 2111.04.II: “The broadest reasonably interpretation of a method (or process) claim having continent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” The method of the modified NFAA reads on the method of claim 12 because the limitations recited in claim 12 are contingent on the archer’s failure to select a scoring dot and are not required to be performed when that condition is not met. Additionally, the examiner notes that no manipulative step has been associated with the designation of the par dot as “the default scoring dot”, such that the designation of the par dot as a default scoring dot does not appear to meaningfully limit the performance of the method as claimed. 
	Regarding claim 12 (misnumbered claim 13), the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 10. The limitation “the archer may let down and reposition the calling cone or verbally select a different scoring dot prior to shooting” appears to describe an option that is given to the archer (“the archer may …”) rather 
	Regarding claim 13 (misnumbered claim 14), the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 10. The examiner notes that the limitation “if the archer shoots the arrow without positioning the calling cone or verbally selecting the dot they intend to shoot, the score is based on a last position of the calling cone if play it as it lays is applied” is a contingent limitation. See MPEP 2111.04.II (quoted above). The method of the modified NFAA reads on the method of claim 13 because the limitations recited in claim 13 are contingent on the archer’s failure to position the calling cone or verbally select an intended dot, and also on the application of “play it as it lays”, and are not required to be performed when those conditions are not met.
Regarding claim 14 (misnumbered claim 15), the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 10. As in traditional golf scoring, Morrell teaches assigning a lower score for a successful shot (e.g., -2 for an eagle vs. +4 for a water hazard), as shown in the legend at the lower left corner of the target in the image above. Therefore, when modifying NFAA to include the golf-themed par dot, bogey/birdie dot, and eagle dot taught by Morrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of NFAA by designating the archer with the lowest score (rather than the highest score) after at least one round as the winner of the archery game, in order to simulate traditional golf scoring. As noted above in the rejection under 35 USC 112(b), the limitation “wherein the archer shoots one arrow during each round” is unclear and appears to be inconsistent with the requirement 
Regarding claim 15 (misnumbered claim 16), the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 14. Morrell further teaches the scoring calculation includes a par dot hit will score +0 (i.e., equal to the par value for the given hole) and a miss of the par dot will score +1 (i.e., one above the par value when the arrow misses the par dot and strikes a dark green area surrounding the hole; see legend above); wherein a birdie dot hit will score -1 (i.e., one below the par value; see legend, “B=BIRDIE -1”) and a miss on the birdie dot hit will score +2 (i.e., two above the par value when the arrow misses the birdie dot and strikes a light green fairway area; see legend above); wherein an eagle dot hit will score -2 (i.e., two below the par value; see legend, “E=EAGLE -2”) and a miss on the eagle dot will score +3 (i.e., three above the par value when the arrow misses the eagle dot and strikes a sand trap; see legend above). The scoring calculation taught by Morrell differs from the claimed calculation in that Morrell’s baseline par value is three, four, or five (depending on the hole; see image above) rather than zero, and in that Morrell is silent with respect to scoring for arrows hitting outside of an out of bounds ring and arrows hitting off the target. However, it would have been obvious to one of ordinary skill in the art, when modifying the method of NFAA to include a golf-type scoring scheme as taught by Morrell, to assign any desired number of points for the baseline par value, including zero points, and to assign any number of additional points for unsuccessful shots hitting anywhere outside the scoring dots, including +5 
Regarding claim 17 (misnumbered claim 18), the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 10. NFAA further teaches a dot size (i.e., the size of the center black spot, Section I.A.1.b.) for a given distance is in accordance with a NFAA dot size requirement for the distance (see table in Section I.A.1.b. describing NFAA size requirements for black center spot for 65 cm, 50 cm, 35 cm, and 20 cm target faces to be shot at the distances specified in Section I.A.1.a.). Therefore, when modifying NFAA to include a par dot as taught by Morrell, it would have been obvious to one of ordinary skill in the art to size the dot according to the NFAA requirements, so that the accuracy required to hit the par dot is commensurate with the accuracy conventionally required to hit the center spot of a conventional NFAA target.
	Regarding claim 18 (misnumbered claim 19), the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 10. NFAA further teaches the archery range is from about 15-80 yards (see Section I.A.1.a.), which overlaps the claimed range of 2-80 yards, and the archery game includes at least four targets (Section 1.A.1.a., “14 different targets”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NFAA in view of Morrell, Wurster, and Herte, in further view of Treat, Jr. et al. (US Patent No. 5,649,706, hereinafter Treat). 
claim 7, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 1. NFAA does not teach the targets are digital images projected on a digital display. However, in the art of archery games, Treat teaches (Figs. 1 and 14) that it is known to project an intended target (projected scene 21 with intended target 36) as a digital image on a digital display (screen 20 on which computer-controlled images are projected by projector 30; col. 5, lines 41-45), so that an archer can progress through a series of different projected images during the game (col. 2, lines 26-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the game of NFAA by projecting the targets as digital images on a digital display, as taught by Treat, so that the archer can progress through a series of different target images (e.g., the different targets of the roving archery game of NFAA, Section I.A.) during the progress of the game. One of ordinary skill in the art would recognize that this would be advantageous in the game of NFAA in order to reduce the number of physical targets required and thereby reduce the amount of space required for displaying the different targets of the NFAA archery game.
Claim 16 (misnumbered claim 17) is rejected  under 35 U.S.C. 103 as being unpatentable over NFAA in view of Morrell, Wurster, and Herte, in further view of National Archery in the Schools Program (“2016 NASP® National Youth Archery Tournament Breaks All Records”; hereinafter NASP).
Regarding claim 16, the modified NFAA teaches the claimed invention substantially as claimed, as set forth above for claim 10. As noted above in the rejection under 35 USC 112(b), it is unclear whether conducting a shoot off and/or a tie breaker is a required method step. For .
Claim 19 (misnumbered claim 20) is rejected under 35 U.S.C. 103 as being unpatentable over Treat in view of Morrell.
Regarding claim 19, Treat discloses non-transitory computer-readable media having instructions stored thereon (software program resident in computer 50, Figs. 1-2 and 6A-C; col. 
Although Treat teaches that various target patterns can be projected (col. 2, lines 13-24), Treat does not specifically teach that the target includes an out of bounds ring, a par dot, a bogey dot, and an eagle dot, and Treat is silent with respect to the particular scoring scheme employed to determine the winner. However, Morrell teaches a golf-themed archery target (see image above) that simulates golf scoring, including an out of bounds ring (border of green surrounding each golf hole), a par dot (circle labeled “PAR”), a birdie dot (circle labeled “B”, where “B=BIRDIE” as shown in the legend), and an eagle dot (circle labeled “E”, where “E=EAGLE” as shown in the legend). In view of the legend provided on the Morrell target, Morrell is understood to teach calculating a score based upon a hit location of an arrow such that a par dot hit will score +0 (i.e., equal to the par value for the given hole) and a miss of the 
The scoring calculation taught by Morrell differs from the claimed calculation in that Morrell’s baseline par value is three, four, or five (depending on the hole; see image above) rather than zero, and in that Morrell is silent with respect to scoring for arrows hitting outside of the out of bounds ring and arrows hitting off the target. However, when modifying Treat to include a golf-type scoring scheme as taught by Morrell, it would have been obvious to one of ordinary skill in the art to assign any desired number of points for the baseline par value, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dart et al. (US Patent No. 5,328,190), Howard (US Patent No. 10,746,511), and Alexandre et al. (US Patent Pub. 2020/0248993) each disclose a digitally projected archery target.
Dooley (US Patent No. 3,697,073), Barkley (US Patent No. 5,020,807), Hanson, Jr. (US Patent No. 5,197,743), Savu et al. (US Patent No. 5,553,850), and Woodhall (US Patent Pub. 2011/0037225) each disclose a target with golf-themed scoring indicia, cited here as representative of the state of the art.
Harris et al. (US Patent No. 9,885,547; col. 5, lines 52-54) and Hermandorfer (US Patent Pub. 2017/0304705) each describe the conventional practice of verbally selecting an intended target prior to shooting.
Sidhu (US Patent No. 8,128,476) describes electronically selecting an intended target to be hit for bonus points (col. 21, lines 26-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 9, 2021/